Filed 5/20/14 In re J.C. CA1/4
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                 DIVISION FOUR


In re J.C., a Person Coming Under the
Juvenile Court Law.

THE PEOPLE,
         Plaintiff and Respondent,                                   A136774, A137952
v.
                                                                     (Sonoma County
J.C.,                                                                Super. Ct. No. 36196-J)
         Defendant and Appellant.


         J.C., a minor, appeals the juvenile court’s orders entered after a contested
jurisdictional hearing. The juvenile court found that appellant committed one count of
assault with a deadly weapon (Pen. Code,1 § 245, subd. (a)(1) (count 1)), and two counts
of assault by means of force likely to produce great bodily injury (§ 245, subd. (a)(4)
(counts 2 and 3)). The juvenile court found true the corresponding gang enhancement.
Appellant contends he cannot be convicted of two assaults (counts 1 and 2) against the
same victim2 because he engaged in a single, continuous course of conduct.
Alternatively, he claims remand for resentencing is required because the juvenile court
erroneously failed to stay the sentence imposed on count 1 under section 654. We affirm.




         1
             All further undesignated statutory references are to the Penal Code.
         2
             Count 3 relates to assaultive conduct committed against a different victim.


                                                             1
                   I. FACTUAL AND PROCEDURAL BACKGROUND
A.      Charged Offenses
        On June 16, 2012, about 12:00 or 1:00 p.m., a family consisting of a couple
(Father and Mother, also sometimes referred to as husband and wife) and their two
daughters, ages 14 and 18,3 attended a family birthday party at a park in Santa Rosa. The
birthday party took place at the same time and in the same general area as a car show.
The car show included a beer drinking contest, Aztec dancers, and musical performances
by various rappers. Some car show attendees smoked marijuana, wore red, and yelled
“VSRN” throughout the day. Rap songs also mentioned “VSRN.” VSRN is the acronym
for Varrio Santa Rosa Norte, which is a subset of the Norteno criminal street gang.
        Many of the car show attendees were gang members who were familiar or friendly
with the father. Father was not a gang member, but had associated with gangs when he
was young. Members of his and his wife’s family had been involved in gangs.
        Sometime between 4:30 and 5:30 p.m., the older daughter left the birthday party to
go to a Quinceanera. She walked to the front of the park with her sister, the younger
daughter, and her sister’s boyfriend. Father joined the young people on the walk because
he was concerned for his daughters’ safety.
        Approximately 30 minutes before escorting the older daughter to meet her friend,
Father noticed that appellant, appellant’s father Guadalupe C., and a group of other males
had been watching him intently. Some of the members of the group wore red clothing;
appellant wore a black t-shirt and khaki shorts. Father, both daughters, and the younger
daughter’s boyfriend walked by the group on their way to the front of the park.
Appellant was standing in front of Guadalupe, when Guadalupe called out to Father using
Father’s nickname.
        Father thought someone in the group knew him, so he, along with his daughters
and the boyfriend, walked toward the group. As they approached the group, Father


        3
            For privacy protection, we shall refer to the victims in their familial capacities
only.


                                                 2
asked Guadalupe, “Do I know you?” Guadalupe said, “Hey [nickname] . . . you’re
[nickname] . . . I heard you’re a snitch.” Appellant then walked up to Father and said,
“Who are you?” Father answered by stating his nickname. Appellant repeatedly called
Father a “snitch” and clenched his fists as if he was about to hit Father. The older
daughter tried to protect Father by stepping between appellant and Father. Mother soon
joined in once she saw the verbal altercation between appellant and her family.
       Based on the group’s hostile demeanor and the fact that he was being called a
snitch, Father thought some sort of physical altercation was about to occur. He said to
Guadalupe, “So this is what you’re about? You do this when I am walking with my kids
and at a family function? . . . And you got youngsters putting your work in for you? . . .
You got something to do with me? You should be conducting that with me. Why you
got a youngster in front of you?” Guadalupe responded, “I heard you were a snitch,” as
18 to 20 more people gathered around him. Guadalupe then gestured to a heavyset man
with a ponytail and the number “415” tattooed on his arm. The man punched the older
daughter in the face, knocking her to the ground. Father was enraged and attacked the
man who had hit his daughter.
       Meanwhile, appellant moved as if he was preparing to hit someone. His arms
were clenched; he was two to three feet away from Father. As Father fought on the
ground with his daughter’s attacker, several people set upon Father, hitting and kicking
him. The older daughter then got up from the ground and fought against Father’s
assailants. Father heard several people say, “VSRN” during the attack. The younger
daughter saw appellant hit Father.
       At some point, the crowd began to disperse. Father stopped hitting the older
daughter’s assailant and stood up unsteadily. Six or seven seconds later, someone came
up behind Father, said, “Are you okay, homey,” and hit him on the back of the head with
a glass beer bottle. Father fell motionless on his back. The back of his head was
bleeding and he was unable to get up or defend himself. As Father fell, about 15
individuals jumped him and beat him in concert. Many of the individuals wore red, and



                                             3
some of them shouted, “VSRN.” The younger daughter said, “That’s my dad. Leave
him alone.” Someone said, “fuck your dad.”
       The younger daughter threw herself on top of Father and protected his head. The
group kicked and punched the younger daughter in the head, arms, and the sides of her
ribs as she shielded Father with her body. Someone said, “VSRN will fight anybody.”
Appellant hit Father and tried to hit Mother as she attempted to pull him off her husband.
       The younger daughter spoke to Father as he lay on the ground, but he did not
move or respond. Someone yelled, “call the cops,” and the assailants dispersed. The
man who had hit Father with the bottle said, “This is Doc Holliday” (one of the rappers),
and he drove away in a white truck. The beating had lasted about 10 minutes.
       After the assailants left, police and paramedics arrived. Father and both daughters
were taken to the hospital. Father had swelling and cuts on his face and received stitches
on his nose. He could not focus his eyes, had blood on his lip, cheek, and forehead, and
his verbal responses were delayed. His body, forearms, chest, forehead, and stomach
were bruised. The cut on the back of his head was an inch long and about an eighth of an
inch deep. His knees were scraped from fighting on gravel and asphalt, he had cuts on
his hands, and he had to wear a neck brace. At the time of the jurisdictional hearing,
Father was experiencing dizzy spells every morning, had problems maintaining his
balance, and was suffering from depression brought on by the attacks.
       As a result of being punched, the older daughter’s jaw swelled and she could not
open it. Her legs were scraped from being thrown onto gravel and her ribs were bruised.
She also had a laceration behind one of her ears and bruises on her shoulder and the back
of her neck. The younger daughter had lumps on her head and bruises on her arms. At
the time of the jurisdictional hearing, she still experienced intermittent pain in her head.
       Father knew Guadalupe, but did not recognize him on June 16, 2012. The first
time they met, Guadalupe had overheard Father’s cousin call Father a snitch because he
had spoken with the police regarding a narcotics investigation. Father had also testified
against Norteno gang participants in a trial.



                                                4
B.     Gang Evidence
       Detective John Cretan of the Santa Rosa Police Department testified as a gang
expert and the investigating officer in the case. According to Cregan, Carl Hasty, Robert
Flett, also known as “Doc Holliday,” Rubin Tovar, Juan Tovar, and Tavo Collazo, also
known as “Little Conner,” were active participants in the assaults on Father. All of those
individuals were members of the Norteno gang. Tovar was a registered gang member
who spoke openly about his affiliation with VSRN. Hasty was involved in a Norteno
gang, had numerous gang-related tattoos, and had served a prison sentence for a gang-
related drive-by shooting. Collazo, or “Little Conner,” had dozens of gang-specific
tattoos, was open about his gang affiliation, and had gang-related convictions. Flett, or
“Doc Holliday,” also was a well-known VSRN member.
       Cregan opined that the assaults on Father and the younger daughter were gang-
related because some of the perpetrators wore red clothing, a red flag with a bird symbol
was hoisted nearby, and some perpetrators called Father a “snitch.” According to
Cregan, one of the “cardinal rules” in the gang community is that one cannot assist police
investigations, even if one is the victim of a crime at the hands of a rival gang member.
An individual who has provided information to law enforcement or cooperated with law
enforcement on a case is considered to be a “rat” or “snitch” by gang members. The term
“snitch” is one of the most derogatory terms that can be used in the gang world.
Someone who is labeled a snitch is likely to be violently assaulted. Someone who is not
a gang member, but who associates with gangs, may become a snitch by communicating
with law enforcement. Cregan opined that Father was assaulted because he had testified
against Norteno gang members in a trial.
       Cregan testified that once a gang fight begins, other gang members in the vicinity
are obligated to join in the altercation whether they started it or not. If a gang member
does not join in the fight, he will lose status in the gang. Active participation in an
assault benefits a gang member’s status and the gang as a whole because gang members
wish to be feared and respected in the community and by other gangs.



                                              5
       Cregan opined that appellant was an active gang participant who was closely
associated with VSRN. According to Cregan, appellant was involved in several gang-
related assaults prior to the assaults on Father. In 2009, appellant and several other
known Nortenos participated in a fight against rival Sureno gang members that involved
over 15 juveniles. One of the Sureno gang members was stabbed repeatedly during the
incident. Then, in March 2010, appellant and two other Norteno gang participants, one of
whom was appellant’s younger brother, repeatedly kicked and punched a rival Sureno
gang participant while shouting gang challenges. Appellant admitted his involvement in
the crime. Also, in December 2010, appellant witnessed rival Sureno gang members stab
his older brother, a member of VSRN. Appellant refused to speak to police about the
incident. He explained, “I can’t be a snitch. I won’t talk.”
C.     Juvenile Court Proceedings
       On July 23, 2012, the Sonoma County District Attorney filed an amended
wardship petition (Welf. & Inst. Code, § 602, subd. (a)), alleging that appellant
committed assault with a deadly weapon—a bottle—upon Father. (§ 245, subd. (a)(1)
(count 1)), assault by means of force likely to produce great bodily injury upon Father
(§ 245, subd. (a)(4) (count 2)), and assault by means of force likely to produce great
bodily injury upon the younger daughter (§ 245, subd. (a)(4) (count 3)). The petition
further alleged a great bodily injury enhancement, a five-year gang enhancement, and a
10-year gang enhancement for count 1, a great bodily injury enhancement, a four-year
gang enhancement, and a 10-year gang enhancement for count 2, and a four-year gang
enhancement for count 3.
       On August 1, 2012, the juvenile court dismissed the great bodily injury
enhancement for count 1 at the prosecutor’s request. On August 9, 2012, following a
contested jurisdictional hearing, the court found counts 1, 2, and 3 true. Despite
previously dismissing the great bodily injury enhancement for count 1, the court also
found the great bodily injury and the 10-year gang enhancements true for counts 1 and 2,
and the four-year gang enhancement true for count 3. On September 10 and 13, 2012, the
juvenile court corrected its findings with regard to count 1 by deleting the great bodily


                                             6
injury and the 10-year gang enhancements and imposing the five-year gang enhancement.
The court committed appellant to the Division of Juvenile Justice (DJJ) for 90 days for a
diagnostic evaluation.
       Appellant filed a timely notice of appeal on October 3, 2012.
       On February 5, 2013, after appellant completed his DJJ commitment, the juvenile
court declared wardship and placed appellant in probation camp. The court set the
maximum time of confinement at 293 months. The court awarded a total of 328 days of
precommitment custody credit. Appellant filed a second notice of appeal on February 19,
2013. On March 4, 2013, we consolidated the appeals.
                                     II. DISCUSSION
A.     Conviction on Two Counts
       Appellant contends the prosecution impermissibly split a single assault into two
counts because the charged offenses involved a single course of conduct. (See, e.g.,
People v. Oppenheimer (1909) 156 Cal. 733, 740 (Oppenheimer).) We disagree.
       1.     Applicable Law
       Section 245, subdivision (a)(1), criminalizes “an assault upon the person of another
with a deadly weapon or instrument other than a firearm . . . .” Section 245,
subdivision (a)(4), criminalizes “assault upon the person of another by any means of force
likely to produce great bodily injury . . . .” Section 240 defines assault as “an unlawful
attempt, coupled with a present ability, to commit a violent injury on the person of
another.” “[A]ctual causation of injury . . . is not a required element for assault” and “[n]o
actual touching is necessary” for conviction. (People v. Golde (2008) 163 Cal. App. 4th
101, 122; People v. Wyatt (2012) 55 Cal. 4th 694, 702.) To be found guilty of assault, all
the defendant has to do is perform “an act likely to result in a touching, however slight, of
another, in a harmful or offensive manner. [Citation.]” (People v. Wyatt, at p. 702.)
“Where the assault is committed with a deadly weapon, or with force likely to produce
great bodily injury, the . . . assault is complete upon the attempted use of the force.”
(People v. Yeats (1977) 66 Cal. App. 3d 874, 878.)



                                              7
       A defendant may be convicted of assault with a deadly weapon on an aiding and
abetting theory of liability. (See, e.g., In re Jose D. (1990) 219 Cal. App. 3d 582, 584-
585.) “ ‘[A]n aider and abettor is a person who, “acting with (1) knowledge of the
unlawful purpose of the perpetrator[,] and (2) the intent or purpose of committing,
encouraging, or facilitating the commission of the offense, (3) by act or advice aids,
promotes, encourages or instigates, the commission of the crime.’ [Citation.]” (People v.
Jurado (2006) 38 Cal. 4th 72, 136.) Further, “ ‘[a] person who knowingly aids and abets
criminal conduct is guilty of not only the intended crime [target offense] but also of any
other crime the perpetrator actually commits [nontarget offense] that is a natural and
probable consequence of the intended crime. The latter question is not whether the aider
and abettor actually foresaw the additional crime, but whether, judged objectively, it was
reasonably foreseeable. [Citation.]’ [Citation.]” (People v. Medina (2009) 46 Cal. 4th
913, 920 (Medina), italics omitted.)
       Section 954 provides that “ ‘[a]n accusatory pleading may charge . . . different
statements of the same offense’ and ‘the defendant may be convicted of any number of
the offenses charged.’ ” (People v. Johnson (2007) 150 Cal. App. 4th 1467, 1474
(Johnson), quoting § 954.) “Unless one offense is necessarily included in the other
[citation], multiple convictions can be based upon a single criminal act or an indivisible
course of criminal conduct . . . .” (People v. Benavides (2005) 35 Cal. 4th 69, 97, citing
§ 954.)
       Whether a defendant may receive multiple convictions where they are based upon
multiple blows during a single continuous assault is a question of law subject to
independent review. (See, e.g., Johnson, supra, 150 Cal.App.4th at p. 1474 [issue of
whether the defendant could receive multiple convictions of corporal injury to a
cohabitant based on multiple blows in the course of a single continuous assault subject to
independent review].) “[T]he proper analysis involves a determination of when the
charged crime is completed.” (Ibid.)
       Once a court determines when the charged crime is completed, it “review[s] the
record in the light most favorable to the judgment to determine whether it discloses


                                             8
substantial evidence—that is, evidence which is reasonable, credible, and of solid
value—such that a reasonable trier of fact could find [the] defendant guilty beyond a
reasonable doubt of the . . . crimes he challenges . . . . [Citation.]” (Johnson, supra, 150
Cal.App.4th at p. 1477.)
       2.     Analysis
       Section 954 generally permits multiple convictions, although section 654 prohibits
multiple punishments for the same act or omission. In People v. Sloan (2007) 42 Cal. 4th
110, our Supreme Court explained the distinction between multiple convictions arising
out of the same act (which are permissible) and multiple punishments for the same act
(which are prohibited). (Id. at p. 116.) “ ‘When section 954 permits multiple
convictions, but section 654 prohibits multiple punishment, the trial court must stay
execution of sentence on the convictions for which multiple punishment is prohibited.
[Citations.]’ [Citation.]” (People v. Sloan, at p. 116.)
       In Johnson, supra, 150 Cal. App. 4th 1467, the defendant was convicted of three
counts of corporal injury on a cohabitant arising from a single incident in which he hit a
woman with whom he was living on the nose, eyes, and mouth; choked her and held her
by her throat against the wall and struck her on the neck, arm, lower back and leg; and
stabbed her in the left arm. (Id. at p. 1471.) Johnson rejected the defendant’s claim that
multiple convictions were improper under section 954 because his conduct constituted a
single continuous assault. Johnson found that “the crime described by section 273.5 is
complete upon the willful and direct application of physical force upon the victim,
resulting in wound or injury. It follows that where multiple applications of physical force
result in separate injuries, the perpetrator has completed multiple violations of section
273.5.” (Johnson, at p. 1477.) As a result, Johnson concluded that the evidence
supported three separate convictions for a violation of section 273.5 consisting of one
offense when defendant beat the victim, another when he held her by the throat, and a
third when he stabbed her arm. (Johnson, at p. 1477.)




                                              9
       Here, as Johnson illustrates, under section 954, appellant’s charge and conviction
of two counts of assault (one with a deadly weapon, one with force likely to produce
great bodily injury) is permissible.
       Nonetheless, appellant, relying on various inapposite authority, claims he could be
convicted of only one assault. Appellant claims this case is controlled by Oppenheimer,
supra, 156 Cal. 733 and People v. Mitchell (1940) 40 Cal. App. 2d 204 (Mitchell). We
disagree. Preliminarily, both Oppenheimer and Mitchell were decided long before the
rules regarding continuous course of conduct and independent objectives were formulated
and, as such, neither case had occasion to discuss these rules.
       In Oppenheimer, supra, 156 Cal. 733, the defendant took an iron window weight
from his cell and escaped from it. (Id. at pp. 736-737.) He then went to the prison dining
room and attacked another inmate who was cutting bread by hitting the inmate on the
head with the window weight, grabbing the knife from the inmate, and stabbing him
several times. (Ibid.) Oppenheimer observed, “We think it is manifest that there was but
a single assault shown by this evidence . . . . The mere fact that two weapons are used
does not necessarily show two assaults. . . . The evidence . . . in this case tended to show
one continuous transaction, one assault in which two weapons were used.” (Id. at
p. 740.) The defendant in Oppenheimer was charged with and convicted of a single
count of assault, and the issue on appeal was whether the evidence supported the crime as
charged and proved. (Id. at pp. 739-740.) The Supreme Court answered that question
affirmatively. (Id. at p. 740.) Here, by contrast, appellant was charged with and
convicted of two assaults, and substantial evidence supports both convictions. (See § B.2
post.) The fact that two closely related attacks can be characterized a single assault does
not support the conclusion that two more separate and distinct attacks must be
characterized as a single assault.
       Similarly, in Mitchell the defendant attacked the victim by hitting him on the head,
and a very short time later attacked the victim again, using a beer bottle to strike the
victim on the side of the head. (Mitchell, supra, 40 Cal.App.2d at p. 207.) The defendant
complained his conviction for two assaults violated the double jeopardy clause of the


                                             10
California Constitution. (Id. at p. 210.) Mitchell, citing Oppenheimer, rejected this
contention, finding “there was in fact but a single assault.” (Mitchell, supra, 40
Cal.App.2d at p. 211.) “The evidence concerning the blow struck by [the defendant] with
his fist was merely testimony regarding a portion of a transaction which culminated in the
assault with the bottle. . . . . There was but one assault, although two blows, one with the
fist and one with a bottle, were struck.” (Ibid.)
       Mitchell is not controlling here because we are not faced with a double jeopardy
issue. Furthermore, as we have explained, the fact that a defendant who inflicts more
than one blow can be charged with and convicted of a single assault does not compel the
conclusion that a series of blows must be characterized as a single assault.
       Equally unavailing is appellant’s reliance on Medina, supra, 46 Cal. 4th 913. In
Medina, two defendants were involved in a gang assault that culminated in the shooting
of the victim. (Id. at pp. 916-917.) A jury found the defendants guilty of first degree
murder as aiders and abettors. (Id. at pp. 917, 919.) The Court of Appeal reversed their
convictions “on the ground there was insufficient evidence that the nontarget crimes of
murder and attempted murder were a reasonably foreseeable consequence of simple
assault, the target offense they had aided and abetted.” (Id. at p. 919.) Our Supreme
Court disagreed with the Court of Appeal. (Id. at p. 928.) The court reasoned that the
gun violence was foreseeable because “although [one defendant] argue[d] that the
fistfight and shooting were not one uninterrupted event, but rather two separate
incidents, the evidence showed that [the defendants] did not consider the fight to be
over and that the shooting resulted directly from that fight. Eyewitnesses testified that
the events happened very quickly, in a matter of seconds, not minutes. After [a third
party] had broken up the fight, someone yelled, ‘get the heat,’ just before the shooting.”
(Id. at pp. 923-924.)
       Appellant appears to rely on the Medina court’s reasoning regarding the
foreseeability of gun violence for the proposition that he committed only one assault.
Medina, however, does not address the propriety of multiple convictions for multiple acts
of violence committed during the course of a continuous assault. Rather, the issue before


                                             11
the court was whether substantial evidence supported the murder and attempted murder
convictions based on aider and abettor liability. (Medina, supra, 46 Cal.4th at pp. 919-
921.) Accordingly, Medina is inapposite. (See People v. Jennings (2010) 50 Cal. 4th
616, 684 [“ ‘It is axiomatic that cases are not authority for propositions not
considered’ ”].)
       Finally, appellant also relies on State v. McDonald (1877) 67 Mo. 13. In
McDonald, the defendant struck the victim with tongs, a hammer, and an axe handle
during an altercation and was indicted for one count of assault with intent to kill using all
three weapons. (Id. at pp. 15, 17-18.) He sought to quash the indictment, arguing that he
could not have committed the offense as charged because “three weapons were charged
to have been used at the same time.” (Id. at pp. 15-16.) The court upheld the validity of
the indictment, finding that it charged one continuous assault with multiple weapons
rather than two or more assaults in one count. (Id. at p. 18.)
       Obviously, McDonald is not controlling here as we “are not bound by cases from
other states. [Citation.]” (People v. Mays (2009) 174 Cal. App. 4th 156, 167.) Further,
McDonald is inapposite because, like Oppenheimer and Mitchell, it does not address the
issue of whether multiple acts of violence may support multiple assault convictions and
predates the relevant California case law. (Johnson, supra, 150 Cal. App. 4th 1467; see
also People v. Harrison (1989) 48 Cal. 3d 321, 334.)
       None of the cases appellant cites stands for the proposition that only one theory of
conviction can be charged for one or more acts that are part of a single violent encounter.
To the contrary, section 954 permits such charging schemes. Instead, the cases appellant
relies on illustrate that whether more than one attack is to be viewed as one assault rests
upon the factual circumstances of each case. Thus, although appellant’s attack upon the
victim was carried out over a very short period of time, there were two separate assaults
with different instrumentalities, one with appellant’s fist and one with the bottle, resulting
in numerous injuries to the victim.




                                             12
B.     Sentencing
       Alternately, appellant argues that he cannot be sentenced for the two assaults
against Father because they were part of an indivisible course of conduct. Thus,
according to appellant, the juvenile court should have stayed the term of confinement
pertaining to the assault with a deadly weapon finding. We disagree.
       1.     Applicable Law
       Section 654 states, in part: “An act or omission that is punishable in different ways
by different provisions of law shall be punished under the provision that provides for the
longest potential term of imprisonment, but in no case shall the act or omission be
punished under more than one provision.” (§ 654, subd. (a).)
       Section 654 prohibits multiple punishment not only for an “act or omission” but
also for a single, indivisible course of criminal conduct. (People v. Latimer (1993) 5
Cal. 4th 1203, 1207-1208.) “ ‘It is defendant’s intent and objective, not the temporal
proximity of his offenses, which determine whether the transaction is indivisible.
[Citations.] . . . [I]f all of the offenses were merely incidental to, or were the means of
accomplishing or facilitating one objective, defendant may be found to have harbored a
single intent and therefore may be punished only once. [Citation.]’ [Citation.]” (People
v. Hicks (1993) 6 Cal. 4th 784, 789.) “On the other hand, if the evidence discloses that a
defendant entertained multiple criminal objectives which were independent of and not
merely incidental to each other, he may be punished for the independent violations
committed in pursuit of each objective even though the violations were parts of an
otherwise indivisible course of conduct. [Citations.]” (People v. Perez (1979) 23 Cal. 3d
545, 551, fn. omitted.)
       Section 654 applies to consecutive or aggregated terms calculated by a juvenile
court pursuant to Welfare and Institutions Code section 726, subdivision (c). (In re
Asean D. (1993) 14 Cal. App. 4th 467, 474.) “The question whether section 654 is
factually applicable to a given series of offenses is for the trial court, and the law gives
the trial court broad latitude in making this determination. Its findings on this question
must be upheld on appeal if there is any substantial evidence to support them.


                                              13
[Citations.] ‘We must “view the evidence in a light most favorable to the respondent and
presume in support of the [sentencing] order the existence of every fact the trier could
reasonably deduce from the evidence. [Citation.]” [Citation.]’ [Citation.]” (People v.
Hutchins (2001) 90 Cal. App. 4th 1308, 1312-1313.) Here, the juvenile court made no
express factual findings with respect to the application of section 654. Nonetheless, on
appeal we will sustain the court’s implied factual determination if supported by
substantial evidence. (See People v. Osband (1996) 13 Cal. 4th 622, 730.)
       2.     Analysis
       Appellant contends his sentence for assault with a deadly weapon (count one)
should have been stayed because that offense and the assaultive conduct that formed the
basis of the count two conviction were part of an indivisible course of criminal conduct.
       Substantial evidence supports the trial court’s implicit finding that appellant
committed two distinct offenses of assault—one by aiding and abetting an assault with a
deadly weapon, and the other by engaging in conduct with force likely to produce great
bodily injury. During the incident at the park, appellant instigated the attack on Father by
yelling to gang members that Father was a snitch. In this charged atmosphere, fueled by
alcohol, it was reasonably foreseeable that violence would erupt. (See Medina, supra, 46
Cal.4th at p. 920.) First, a man punched Father’s older daughter in the face. Then, as
Father was on the ground fighting her attacker, several people started hitting and kicking
him. Father’s younger daughter saw appellant hit her father. Father and the older
daughter’s attacker eventually stopped fighting. Six or seven seconds after Father stood
up, someone came up behind him and hit him on the back of his head with a glass bottle.
As Father lay motionless on the ground, appellant, along with numerous individuals, hit
Father. By calling Father a snitch, appellant aided and abetted the assault with a deadly
weapon (count 1). Appellant also personally engaged in assaultive conduct when he hit
Father (count 2). Thus, although the assault with a deadly weapon (count 1) and the
assault with force likely to cause great bodily injury (count 2), were committed during the
same incident, evidence that each offense furthered separate criminal objectives
permitted the juvenile court to impose separate sentences. (See People v. Latimer, supra,


                                             14
5 Cal.4th at pp. 1212, 1216 [approving rule that § 654 authorized punishment in cases
finding “separate, although sometimes simultaneous objectives under the facts”].)
       Appellant maintains that he was involved in a group attack, in which he and others
used fists to assault Father, while one man used a bottle. According to appellant, “they
all . . . had the single intent of striking [Father] so as to cause him physical harm.”
Criminal behavior, however, may be punished separately where the criminal acts are the
products of separate acts of force. (Harrison, supra, 48 Cal.3d at p. 338; People v.
Trotter (1992) 7 Cal. App. 4th 363, 368.) In the present case, appellant not only incited
the attack on Father, he also participated in the beating. In other words, appellant was not
content to merely assault Father, he also wanted others to attack Father. Thus, the
separate punishments that the juvenile court imposed do not offend section 654.
                                    III. DISPOSITION
       Judgment affirmed.




                                                   _________________________
                                                   REARDON, J.


We concur:


_________________________
RUVOLO, P. J.


_________________________
HUMES, J.




                                              15